DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 is no longer object to.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The prior office action rejection of Claims 1-10 under 35 U.S.C. 112 (b) was intended to be Claims 1-7.  Due to the amendments to the claims submitted 01 December 2020, Claims 1-7 are no longer rejected under 35 U.S.C. 112 (b).

Applicant’s amendment to claim 1 as well as new claims 8-9 required a new interpretation of the claims and thus a new rejection in view of JONES and MUNK is presented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over JONES (US8409389) in view of GILL (US20170253167).
As to claim 1, JONES teaches a rotor blade disassembly system (JONES teaches an apparatus for installing reinforcement layers and fittings to one end of a rotor blade (Col. 3, Lines 56-69), where heat is applied to cure the resin.  Applicant’s invention pertains to heating the end of the rotor blade in order to remove fittings from one end of a rotor blade. Thus, Examiner is interpreting JONES as capable of performing the function of removing components from the rotor blade.), comprising: a rotor blade cradle (Figure 6 teaches a rotor blade cradle (20) that is part of the frame and is movable.  Col. 3, Lines 60-64 teach that the supports (28, 30) that are used with the cradle (20) are movable on a rail (26).); a blade cuff heater element disposed on an end of the cradle (Figure 8 teaches the clamping assembly (34) that is located at an end of the cradle assembly (20) and has heated shoes (38).); a withdrawal mechanism operably connected to the support cradle (Col. 3, Lines 60-64 teach that the supports (28, 30) that are used with the cradle (60) are movable on a rail (26).  This mechanism is capable of withdrawing the blade from the heating elements (38).); and a blade cuff seat fixed relative to the blade cradle (Figure 2 teaches a blade cuff seat (34) that is on the cradle (20).  Figures 2 and 5 show the blade cuff seat (34) is not attached to the rail (26) of the cradle (20)), wherein the blade cuff heater element is connected to the blade cuff seat to apply heat to the blade cuff when the rotor blade cradle is in continuous support positions. (Figure 10 teaches the heater elements (38) are positioned to apply heat to the blade end (32) when it is in the blade cuff seat (34).  Col. 4, Lines 58-61 teach the heat from the shoes (38) penetrates the cuff seat components (tool members (40) to heat the blade (32).) JONES also discloses that the blade cuff seat is capable of supporting the load from the rotor blade.  (Figure 1 teaches the blade cuff seat (34) is used to clamp the end of the rotor blade during processing.  If the machine was placed in the cantilevered support position as claimed, the blade cuff seat (34) and clamping jaws (40) would be capable of holding the blade in place.)
JONES does not explicitly disclose the cradle is movable between continuous and cantilevered support positions or that the rotor blade cradle being configured such that in the continuous support position, the support structures of the rotor blade cradle are configured to support a load from the rotor blade, and in the cantilevered support position, the blade cuff seat of the rotor blade cradle is configured to support the load from the rotor blade.
However, GILL teaches a blade support system that is movable between continuous and cantilevered support positions. (Figure 9 teaches the support system for holding a rotor blade (900) that comprises stands (100a, 100b) and supports (104a, 104b).  Figure 1 teaches a rod (140) and post (126) assembly for the stand that allows the post to move up or down. (Paragraph 0029).) and is capable of being configured such that in the continuous support position, the support structures of the rotor blade cradle are configured to support a load from the rotor blade, and in the cantilevered support position, the rotor blade cradle does not support the load from the rotor blade. (Figure 1 teaches the rod (140) and post (126) assembly allows the supports to move up and down. When the blade is level, the stands (100a, 100b) are capable of supporting the load.  Figure 1 also teaches two separate controllers (142a/b) such that the blade (900) can be inclined. If the blade was inclined, the blade cuff seat of JONES would be relied upon to hold to the load.  See the above rejection using JONES for the blade cuff supporting the load.)
One of ordinary skill would have been motivated to apply the adjustable support technique of GILL to the rotor blade manufacturing method of JONES in order to provide the ability to tilt the rotor blade during/after manufacturing and allow for greater degrees of freedom for the manufacturing frame.  GILL, Paragraph 0018 teaches that the stands allow the component to be oriented in multiple positions during manufacture.  Paragraph 0022 details that the blade can be washed and drained faster after manufacturing processes in order to decrease manufacturing time and increase efficiency.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the adjustable support technique of GILL to the rotor blade manufacturing method of JONES because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement to yield predictable results.  See MPEP 2143 (D).

As to claim 2, JONES in view of GILL teaches the rotor blade disassembly system as recited in claim 1, wherein the blade cradle includes an inboard support (JONES, Figure 1 teaches an inboard support (28).), an outboard support (JONES, Figure 1 teaches an outboard support (30).), and a mid-span interposed between the inboard support and the outboard support (GILL, Paragraph 0041 teaches that two, three, and four stands are used in supporting a rotor blade.  This places a stand at a mid-span portion of the blade in the combination of JONES and GILL.); wherein the blade cuff seat is disposed on a side of the inboard support opposite the mid-span support. (JONES, Figure 1 teaches the cuff seat (34) is located on an inboard side of the inboard support (28).)

As to claim 3, JONES in view of GILL teaches the rotor blade disassembly system as recited in claim 1, wherein the cantilevered support position is disposed between [or] below the continuous support position relative to the direction of gravity. (GILL, Paragraph 0018 teaches that the stands allow the component to be oriented in multiple positions during manufacture.  Paragraph 0022 details that the blade can be washed and drained faster after manufacturing processes in order to decrease manufacturing time and increase efficiency.  Draining the blade would require it to be lowered relative to the direction of gravity and would thus meet the limitation to “below.”)

As to claim 4, JONES in view of GILL teaches the rotor blade disassembly system as recited in claim 1, further comprising a root plate cover configured to seat over an inboard end of a rotor blade body. (JONES, Figure 2 teaches a root plate cover (46) configured to seat over an inboard end of the rotor blade body.)

As to claim 5, JONES in view of GILL teaches the rotor blade disassembly system as recited in claim 4, wherein the root plate cover has a semicircular profile. (JONES, Figure 2 teaches a root plate cover (46) that has a curved shape.  JONES does not explicitly teach a semicircular profile to the shroud, yet a mere change in shape does not patentably distinguish the “root plate cover” from JONES’s shroud. See In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) and MPEP 2144.04 Section IV (B).)

As to claim 6, JONES in view of GILL teaches the rotor blade disassembly system as recited in claim 1, further including a ram movable along an axis that is orthogonal relative to a withdrawal axis of the blade cradle.  (JONES, Figure 10 teaches ram elements (36) that are configured to move along an axis (side to side) orthogonal relative to the axis that the blade is withdrawn from the cradle (upwards).  These elements (36) are described by JONES as “clamping members” that are operative to move towards the part and apply force.)

As to claim 7, JONES in view of GILL teaches the rotor blade disassembly system as recited in claim 1, wherein the blade cuff seat includes an anti-rotation feature. (JONES, Figure 10 teaches the blade (32) is clamped securely by the tool members (40) that are part of the blade cuff seat assembly (34).)

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over JONES (US8409389) in view of MUNK (US8539658).
As to claim 1, JONES teaches a rotor blade disassembly system (JONES teaches an apparatus for installing reinforcement layers and fittings to one end of a rotor blade (Col. 3, Lines 56-69), where heat is applied to cure the resin.  Applicant’s invention pertains to heating the end of the rotor blade in order to remove fittings from one end of a rotor blade. Thus, Examiner is interpreting JONES as capable of performing the function of removing components from the rotor blade.), comprising: a rotor blade cradle (Figure 6 teaches a rotor blade cradle (20) that is part of the frame and is movable.  Col. 3, Lines 60-64 teach that the supports (28, 30) that are used with the cradle (20) are movable on a rail (26).); a blade cuff heater element disposed on an end of the cradle (Figure 8 teaches the clamping assembly (34) that is located at an end of the cradle assembly (20) and has heated shoes (38).); a withdrawal mechanism operably connected to the support cradle (Col. 3, Lines 60-64 teach that the supports (28, 30) that are used with the cradle (60) are movable on a rail (26).  This mechanism is capable of withdrawing the blade from the heating elements (38).); and a blade cuff seat fixed relative to the blade cradle (Figure 2 teaches a blade cuff seat (34) that is on the cradle (20).  Figures 2 and 5 show the blade cuff seat (34) is not attached to the rail (26) of the cradle (20)), wherein the blade cuff heater element is connected to the blade cuff seat to apply heat to the blade cuff when the rotor blade cradle is in continuous support positions. (Figure 10 teaches the heater elements (38) are positioned to apply heat to the blade end (32) when it is in the blade cuff seat (34).  Col. 4, Lines 58-61 teach the heat from the shoes (38) penetrates the cuff seat components (tool members (40) to heat the blade (32).) JONES also discloses that the blade cuff seat is capable of supporting the load from the rotor blade.  (Figure 1 teaches the blade cuff seat (34) is used to clamp the end of the rotor blade during processing.  If the machine was placed in the cantilevered support position as claimed, the blade cuff seat (34) and clamping jaws (40) would be capable of holding the blade in place.)
JONES does not explicitly disclose the cradle is movable between continuous and cantilevered support positions or that the rotor blade cradle being configured such that in the continuous support position, the support structures of the rotor blade cradle are configured to support a load from the rotor blade, and in the cantilevered support position, the blade cuff seat of the rotor blade cradle is configured to support the load from the rotor blade.
However, MUNK teaches a aircraft component cradle that is movable between continuous and cantilevered support positions (Figure 4 teaches a cradle system with support members (424, 426, 430, 432, 434, 436) that are configured to support a aircraft component from below.  Col. 9, Lines 30-33 teach that each one is able to move or retract, thus being capable of achieving the claimed positions.  Figure 17 shows a close-up view of the support member.  Col. 12, Lines 29-34 teach the movement of the movable portion via a pneumatic mechanism.  Col. 12, Lines 25-28 teach the movement of the movable members independent of one another.) or that the rotor blade cradle being configured such that in the continuous support position, the support structures of the rotor blade cradle are configured to support a load from the rotor blade (When the blade is aligned perpendicular to the ground, the weight will be distributed evenly about the number of support members, thus when incorporating the movable support members of MUNK to the existing support structure of JONES, the supports will support the load in the “continuous support” position.), and in the cantilevered support position, the rotor blade cradle does not support the load from the rotor blade. (Since the support members of MUNK are able to move or retract independently, they are capable of achieving the claimed cantilevered support position. If the blade was inclined, the blade cuff seat of JONES would be relied upon to hold to the load.  See the above rejection using JONES for the blade cuff supporting the load.)
One of ordinary skill would have been motivated to apply the adjustable support technique of MUNK to the rotor blade manufacturing method of JONES in order to provide the ability to tilt the rotor blade during/after manufacturing and allow for greater degrees of freedom for the manufacturing frame.  MUNK, Col. 1, Lines 60-63 teaches the intention of the invention is to maintain a component in a “desired” orientation.  Col. 1, Lines 64-66 teach that the system includes the movable support members.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the adjustable support technique of MUNK to the rotor blade manufacturing method of JONES because it has been held to 


As to claim 2, JONES in view of MUNK teaches the rotor blade disassembly system as recited in claim 1, wherein the blade cradle includes an inboard support (JONES, Figure 1 teaches an inboard support (28).), an outboard support (JONES, Figure 1 teaches an outboard support (30).), and a mid-span interposed between the inboard support and the outboard support (MUNK, Figure 4 teaches that two, three, and four stands are used in supporting a component.  This places a stand at a mid-span portion of the blade in the combination of JONES and MUNK.); wherein the blade cuff seat is disposed on a side of the inboard support opposite the mid-span support. (JONES, Figure 1 teaches the cuff seat (34) is located on an inboard side of the inboard support (28).)

As to claim 3, JONES in view of MUNK teaches the rotor blade disassembly system as recited in claim 1, wherein the cantilevered support position is disposed below the continuous support position relative to the direction of gravity. (MUNK, Figure 4 teaches multiple supports along the length of the support structure.  Col. 9, Lines 30-33 teach that each one is able to move or retract, thus being capable of achieving the claimed position of an inclined component.)

As to claim 4, JONES in view of MUNK teaches the rotor blade disassembly system as recited in claim 1, further comprising a root plate cover configured to seat over an inboard end of a rotor blade body. (JONES, Figure 2 teaches a root plate cover (46) configured to seat over an inboard end of the rotor blade body.)

As to claim 5, JONES in view of MUNK teaches the rotor blade disassembly system as recited in claim 4, wherein the root plate cover has a semicircular profile. (JONES, Figure 2 teaches a root plate cover (46) that has a curved shape.  JONES does not explicitly teach a semicircular profile to the shroud, yet a mere change in shape does not patentably distinguish the “root plate cover” from JONES’s shroud. See In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) and MPEP 2144.04 Section IV (B).)

As to claim 6, JONES in view of MUNK teaches the rotor blade disassembly system as recited in claim 1, further including a ram movable along an axis that is orthogonal relative to a withdrawal axis of the blade cradle.  (JONES, Figure 10 teaches ram elements (36) that are configured to move along an axis (side to side) orthogonal relative to the axis that the blade is withdrawn from the cradle (upwards).  These elements (36) are described by JONES as “clamping members” that are operative to move towards the part and apply force.)

As to claim 7, JONES in view of MUNK teaches the rotor blade disassembly system as recited in claim 1, wherein the blade cuff seat includes an anti-rotation (JONES, Figure 10 teaches the blade (32) is clamped securely by the tool members (40) that are part of the blade cuff seat assembly (34).)

As to claim 8, JONES in view of MUNK teaches the rotor blade disassembly system as recited in claim 1, further comprising: a support displacement mechanism, wherein the support structures are displaceable between the continuous support position and the cantilevered support position by operation of the support displacement mechanism. (Figure 17 shows a close-up view of the support member.  Col. 12, Lines 29-34 teach the movement of the movable portion via a pneumatic mechanism.  Col. 12, Lines 25-28 teach the movement of the movable members independent of one another.)

As to claim 9, JONES in view of MUNK teaches the rotor blade disassembly system as recited in claim 8, where the support displacement mechanism includes a pneumatic release system and a compressor. (Figure 17 shows a close-up view of the support member.  Col. 12, Lines 29-34 teach the movement of the movable portion via a pneumatic mechanism.  Col. 9, Lines 20-21 teaches a compressor is used to generate the compressed air for the system.)

Response to Arguments
Applicant's arguments filed 01 December 2020 have been fully considered but they are not persuasive.
As to applicant’s argument that GILL does not teach or suggest the amendment to claim 1, Examiner respectfully disagrees.  Claim 1 is an apparatus claim, and the amendment claims that the rotor blade cradle is “configured to” perform two functions.  Under the combination of GILL and JONES, the rotor blade cradle of JONES (Figure 6, (20)) incorporates the vertically adjustable legs (via actuators) of GILL (Figure 1, (126).  GILL ¶0029 states that the posts are movable along the vertical axis via actuators (138).  Figure 1 teaches two separate controllers (142a/b) that can be used to control the actuators independently.  Thus, Examiner is of the opinion that using the movable posts of GILL with the existing cradle structure of JONES teaches the capability of vertical adjustment of the cradle and inclination of the blade between support and cantilevered positions.  When the blade is perpendicular to the ground, the weight is evenly distributed between the supports.  When the blade is locked in the jaws of the blade cuff seat of JONES (Figure 2, (blade cuff seat (34) and clamps (40)) any downward inclination of the opposing blade end (as in the claimed cantilevered position) will cause the weight to be supported by the cuff seat.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the PTO-892 Notice of References Cited Form.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WAYNE HOTCHKISS whose telephone number is (571)272-3854.  The examiner can normally be reached on MONDAY-FRIDAY from 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/MICHAEL W HOTCHKISS/Examiner, Art Unit 3726                                                                                                                                                                                                        
/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        15 January 2021